Title: Abigail Adams to Abigail Adams Smith, 8 March 1794
From: Adams, Abigail
To: Smith, Abigail Adams


          
            My Dear Child,
            Quincy, 8 March, 1794.
          
          I received your kind letter of February 12th, as well as one, by Mr. Storer, of February 2d. I have been every day since thinking that I would write to you, but a superior duty has occupied all my time for six weeks past. I have been only two days (when I was too sick to attend) absent from the sick bed of your grandmother. Your desire, that her last days might be rendered as comfortable as it is possible to make them, has been fulfilled. There has been no attention on my part, nor any comfort in my power to render her, that she has one moment wanted. She had spent a day with me the week she was taken sick. A severe storm had prevented me from hearing from her for a couple of days. I then learnt that she had a violent cold, as it was supposed. I went immediately to see her, and found her sick with a lung fever. Her granddaughters have been affectionate, tender, and watchful of her, but she has lived all the days of her appointed time, and is now ready to depart. Her senses are bright and quick, her hearing better than for years past. Upon looking back she has no regrets; upon looking forward she has all hope and comfort. Her hourly wish is to be at rest. She took her leave of me this evening, with her blessing upon me and mine to the latest posterity. I told her today that you desired to be remembered to her. She asked

me if I thought that there was any thing, which she had, that you would accept of. I answered, that what she had I thought her granddaughters, who were with her, deserved, and that I was sure you would value her blessing more than any thing else. “Well,” she replied, “I pray God to bless her and her children; and tell all who belong to me to consider, that a virtuous and a religious life is the only solid comfort upon a death-bed.” She has mourned much, since her sickness, that she should never see your father again; but she now seems reconciled to the thought of her approaching dissolution, which cannot be far distant. She has no rest, night nor day, her cough is so constant and troublesome; and she can take scarcely any nourishment. If she had reached the 17th of this month, she would have been eighty-five years old. I can say with Pope upon a similar occasion, “that my constant attendance upon her has indeed affected my mind very much, and lessened my desire of long life, since the best that can come of it is a miserable benediction.” “Nothing,” says Seneca, “is so melancholy a circumstance in human life, or so soon reconciles us to the thought of our own death, as the reflection and prospect of one friend after another dropping around us. Who would stand alone, the sole remaining ruin, the last tottering column of all the fabric of friendship, seemingly so strong, once so large, and yet so suddenly sunk and buried?”
          Present me kindly to all my friends. In some future letter I may notice several things in yours; but my mind is too much solemnized by the scene before me to add any thing more, than that I am / Your affectionate mother,
          
            A. Adams.
          
        